LEWIS, Circuit Judge
(dissenting).
I do not join in the order. It seems clear to me that the Commission has the power both-under Section 212(c) of the Act and under the mandate of the Supreme Court as reflected in that Court’s consideration of this particular case, United States et al. v. J. B. Montgomery, Inc., 376 U.S. 389, 84 S.Ct. 884, 11 L.Ed. 2d 797, to restrict the certificate by definition and description of commodity and territory as now contained in the certificate. The certificate imposes no restriction denying to Montgomery a function enjoyed under the permit, a fault found unlawfully present in the earlier certificate by the judgments of both this court and the Supreme Court. No new limitation is imposed upon Montgomery and it is manifestly clear that the Commission intends, and states, that plaintiff be and is authorized to continue all operations which could have been conducted under its permit. The compulsion of Section 212(c) is, I believe, met. Consideration of plaintiff’s complaint beyond the impact of Section 212(c) reveals only an attack upon the imposition of service restriction, as violative of the concept of a common carrier. Such a position has no merit.